Title: From Thomas Jefferson to Henry Foxall, 8 June 1806
From: Jefferson, Thomas
To: Foxall, Henry


                        
                            Sir
                            
                            Washington June 8. 06
                        
                        On putting up my iron backs & sides, I found that another pannel on each side would be wanting for
                            each set, to cover the whole side of the fireplace & make it compleat, as you will see in the sketches below. I must
                            therefore get the favor of you to make me these additional castings. I presume you have preserved the moulds of the former
                            so as to be able to make the new correspond with the former side pieces in height & pannelling. the breadth of the new
                            is to be 10½ I.
                        If you cast also iron weights for mills (to weigh flour) I will thank you for the assortment below stated.
                            Accept assurances of esteem & respect.
                        
                            Th: Jefferson
                            
                        
                        
                            DRAWINGS
                            The side piece marked a. b. c. d. is that which is wanting.
                            weights for weighing flour wanting
                            24. of 60.℔ each
                            1. of 28℔, 1 of 14.℔, 1 of 7.℔, 1. of 4℔—1 of 2℔—1 of 1.℔
                     
                        
                    